Pee CueiaM.
From a careful reading of the evidence we see no new or novel proposition of law involved in this controversy. It was a question of fact for the jury to decide and the evidence on the part of defendant was sufficient to be submitted to the jury on the contentions made by him.
The question as to plaintiff’s right to injunctive relief presented by defendant is not material on the record. The case was tried on the theory of trespass. The issue was framed by the court below, and we think sufficient to present the material phase of the controversy between the parties. The jury has decided the issue of fact in favor of defendant. In law we find
No error.